                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:21-CV-00202-FDW-DSC


 CHANTEL BENJAMIN,                                 )
                                                   )
                    Plaintiff,                     )
                                                   )
 v.                                                )                    ORDER
                                                   )
 CHARLOTTE MECKLENBURG                             )
 BOARD OF EDUCATION et. al.,                       )
                                                   )
                  Defendants.                      )



       THIS MATTER is before the Court on “Plaintiff’s Motion for Leave to File Second

Amended Complaint” (document # 17). Defendants have filed “Motion[s] to Dismiss” (documents

##4 and 15). Defendants have not responded to the Motion for Leave to File Second Amended

Complaint and the time for filing a response has expired.


       Rule 15 of the Federal Rules of Civil Procedure governs amendments to pleadings. Rule

15(a)(1) grants a party the right to “amend its pleading once as a matter of course,” if done within

twenty-one days after serving the pleading, Fed. R. Civ. P. 15(a)(1)(A), or “if the pleading is one

to which a responsive pleading is required,” a party may amend once as a matter of course,

provided that it does so within “21 days after service of a responsive pleading or 21 days after

service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B).

The Rule further provides that leave to amend shall be freely given “when justice so requires.” Id.

       For the reasons stated therein, the Court grants Plaintiff’s Motion for Leave to File Second

Amended Complaint.




      Case 3:21-cv-00202-FDW-DSC Document 21 Filed 07/29/21 Page 1 of 2
         It is well settled that an amended pleading supersedes the original pleading and that

motions directed at superseded pleadings are to be denied as moot. Young v. City of Mount Ranier,

238 F. 3d 567, 573 (4th Cir. 2001) (amended pleading renders original pleading of no effect);

Turner v. Kight, 192 F. Supp. 2d 391, 397 (D. Md. 2002) (denying as moot motion to dismiss

original complaint on grounds that amended complaint superseded original complaint).

         IT IS THEREFORE ORDERED that:

         1.     “Plaintiff’s Motion for Leave to File Second Amended Complaint” (document #

17) is GRANTED. Plaintiff shall file her Second Amended Complaint within five days of this

Order.

         2.     Defendants’ “Motion[s] to Dismiss” (documents ##4 and 15) are administratively

DENIED as moot without prejudice.

         3.     The Clerk is directed to send copies of this Order to counsel for the parties and to

the Honorable Frank D. Whitney.


         SO ORDERED.
                                      Signed: July 29, 2021




      Case 3:21-cv-00202-FDW-DSC Document 21 Filed 07/29/21 Page 2 of 2
